EXHIBIT 10.97 CREDIT AGREEMENT dated as of December 28, 2007 between CENTRAL VERMONT PUBLIC SERVICE CORPORATION, as Borrower and KEYBANK NATIONAL ASSOCIATION, as Lender TABLE OF CONTENTS Page ARTICLE I Definitions Section 1.01. Defined Terms 1 Section 1.02. Classification of Loans and Borrowings 13 Section 1.03. Terms Generally 13 Section 1.04. Accounting Terms; GAAP 13 ARTICLE II The Credits Section 2.01. Commitments 14 Section 2.02. Loans and Borrowings 14 Section 2.03. Requests for Loans 15 Section 2.04. Letters of Credit 16 Section 2.05. Interest Elections 18 Section 2.06. Termination and Reduction of Commitments 20 Section 2.07. Repayment of Loans; Evidence of Debt 20 Section 2.08. Prepayment of Loans 21 Section 2.09. Fees 21 Section 2.10. Interest 22 Section 2.11. Alternate Rate of Interest 23 Section 2.12. Increased Costs 23 Section 2.13. Break Funding Payments 24 Section 2.14. Taxes 24 Section 2.15. Payments Generally 25 Section 2.16. Mitigation Obligations 25 ARTICLE III Representations and Warranties Section 3.01. Organization; Powers 26 Section 3.02. Authorization; Enforceability 26 Section 3.03. Governmental Approvals; No Conflicts 26 Section 3.04. Financial Condition; No Material Adverse Effect 26 Section 3.05. Properties 27 Section 3.06. Litigation and Environmental Matters 27 Section 3.07. Compliance with Laws and Agreements 28 Section 3.08. Investment and Holding Company Status 28 Section 3.09. Taxes 28 Section 3.10. ERISA 28 Section 3.11. Disclosure 29 Section 3.12 Bonding Capacity 29 ARTICLE IV Conditions Section 4.01. Effective Date 29 Section 4.02. Each Credit Event 31 ARTICLE V Affirmative Covenants Section 5.01. Financial Statements; Ratings Change and Other Information 31 Section 5.02. Notices of Material Events 33 Section 5.03. Existence; Conduct of Business 33 Section 5.04 Payment of Obligations 34 Section 5.05. Maintenance of Properties; Insurance 34 Section 5.06. Books and Records; Inspection Rights 34 Section 5.07. Compliance with Laws 34 Section 5.08. Use of Proceeds and Letters of Credit 34 Section 5.09 Guaranty By Certain Regulated Subsidiaries 34 ARTICLE VI Negative Covenants Section 6.01. Indebtedness 35 Section 6.02. Liens 35 Section 6.03. Fundamental Changes 36 Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 37 Section 6.05. Swap Agreements 37 Section 6.06. Restricted Payments 37 Section 6.07. Transactions with Affiliates 38 Section 6.08. Restrictive Agreements 38 Section 6.09 Total Debt to Total Capitalization Rate Ratio 38 Section 6.10 Interest Coverage Ratio 38 ARTICLE VII Events of Default 38 ARTICLE VIII Miscellaneous Section 8.01. Notices 40 Section 8.02. Waivers; Amendments 41 Section 8.03. Expenses; Indemnity; Damage Waiver 42 Section 8.04. Successors and Assigns 42 Section 8.05. Survival 44 Section 8.06. Counterparts; Integration; Effectiveness 44 Section 8.07. Severability 45 Section 8.08. Right of Setoff 45 Section 8.09. Governing Law; Jurisdiction; Consent to Service of Process 45 Section 8.10. Waiver of Jury Trial 46 Section 8.11. Headings 46 Section 8.12. Confidentiality 46 Section 8.13. Interest Rate Limitation 46 Section 8.14. USA Patriot Act 47 SCHEDULES: Schedule 3.04(d) Guaranteed Indebtedness Schedule 3.06 Disclosed Matters Schedule 6.01(b) Existing Indebtedness Schedule 6.02 Existing Liens Schedule 6.08 Existing Restrictions EXHIBITS: Exhibit A Form of Promissory Notes Exhibit B Form of Opinion of Borrower’s Counsel Exhibit C Borrower’s Investment Policy This CREDIT AGREEMENT, dated as of December 28, 2007, is made by and between CENTRAL VERMONT PUBLIC SERVICE CORPORATION, as Borrower, and KEYBANK NATIONAL ASSOCIATION, as Lender. Whereas, the Borrower has requested, and the Lender has agreed to extend, a revolving line of credit in the principal amount of Twenty-Five Million Dollars ($25,000,000) for short term borrowings, subject to the terms and conditions set forth in this Credit Agreement; and Whereas, the Borrower has requested, and the Lender has agreed to extend, a short-term transaction loan in the principal amount of up to Fifty Three Million Dollars ($53,000,000) for the purchase by the Borrower of Equity Interests in Vermont Transco LLC, subject to the terms and conditions set forth in this Credit Agreement; and NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements hereinafter contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I Definitions SECTION 1.01.Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “ABR Revolving Loan” means, when used in reference to any Revolving Loan or Borrowing, a Revolving Loan or Borrowing bearing interest at a rate determined by reference to the Alternate Base Rate. “ABR Term Loan” means, when used in reference to any Term Loan or Borrowing, a Term Loan or Borrowing bearing interest at a rate determined by reference to the Alternate Base Rate. “Act” has the meaning assigned to such term in Section 8.14. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a)the LIBO Rate for such Interest Period multiplied by (b)the Statutory Reserve Rate. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Alternate Base Rate” means, for any day, a rate per annum equal to the greater of (a)the Prime Rate in effect on such day and (b)the Federal Funds Effective Rate in effect on such day plus½ of 1%.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective from and including the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or Eurodollar Revolving Loan, or ABR Term Loan, or Eurodollar Term Loan, or with respect to the facility fees payable hereunder, as the case may be, the applicable rate per annum set forth below under the caption “ABR Revolving Loan Spread”, “Eurodollar Revolving Loan Spread” “ABR Term Loan Spread” or “Eurodollar Term Loan Spread”, or “Facility Fee Rate”, as the case may be, based upon the ratings by Moody’s or S&P, respectively, or if both are available, Moody’s and S&P, applicable on such date to the Index Debt: Index Debt Rating by Moody’s or S&P Eurodollar Revolving Loan Spread* Eurodollar Term Loan Spread ABR Revolving Loan Spread* ABR Term Loan Spread Facility Fee Rate >
